Upon the Court’s own motion, the memorandum and order entered June 5, 2009 (63 AD3d 1659 [2009]) is amended by deleting “as a matter of discretion in the interest of justice and” from the ordering paragraph and by deleting the penultimate sentence of the memorandum and substituting the following sentence: “We note that, although defendant failed to preserve his contention for our review (see CPL 470.05 [2]), preservation is not required inasmuch as the * “essential nature” of the right to be sentenced as provided by law’ is implicated (People v Fuller, 57 NY2d 152, 156 [1982]).” Present: Martoche, J.P., Smith, Fahey, Garni and Green, JJ.